Opinion by
Willson, J.
§ 3 7 9. Trustees; judgment against, in suit for debt of cestui que trust. Appellee sued appellants as trustees of the Methodist Episcopal Church South, of Abilene, for labor done in building a church. He recovered a judgment for his debt. Appellants claim that the judgment is against them personally. Held, that appellants were sued in their fiduciary canacity only, and that judgment *330should he against them only in that capacity, with execution against the cestui que trust, wherefore the judgment was reformed and rendered accordingly.
October 25, 1884.
Reformed and rendered.